United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3559
                                   ___________

Mamed Samedov,                        *
                                      *
            Petitioner,               *
                                      * Petition for Review of a
      v.                              * Decision of the Board of
                                      * Immigration Appeals.
                   1
Alberto Gonzales, Attorney General of *
the United States,                    *
                                      *
            Respondent.               *
                               ___________

                             Submitted: June 22, 2005
                                Filed: September 6, 2005
                                 ___________

Before ARNOLD, MCMILLIAN, and COLLOTON, Circuit Judges.
                          ___________

ARNOLD, Circuit Judge.

       Mamed Samedov seeks review of an order by the Board of Immigration
Appeals, which affirmed, without opinion, the decision of an immigration judge (IJ)
that denied Mr. Samedov asylum and withholding of removal. We deny the petition
for review.




      1
       Alberto Gonzales has been appointed to serve as Attorney General of the
United States and is substituted as the respondent pursuant to Fed. R. App. P. 43(c).
                                          I.
       To be eligible for asylum, Mr. Samedov must qualify for refugee status, which
requires that he be "unable or unwilling to return to [his] home country 'because of
persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion,' " Alemu
v. Gonzales, 403 F.3d 572, 574 (8th Cir. 2005) (quoting 8 U.S.C. § 1101(a)(42)(A));
see also 8 U.S.C. § 1158(b).

                                        A.
      The first question is whether Mr. Samedov proved that he suffered past
persecution on account of one of the above statutorily-protected grounds, which
would create a rebuttable presumption in favor of granting him asylum. See 8 C.F.R.
§ 208.13(b)(1). Mr. Samedov maintains that the IJ's finding that he did not suffer
such persecution lacks the support of substantial evidence. By statute, the IJ's
"findings of fact are conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary." 8 U.S.C. § 1252(b)(4)(B); see also INS v.
Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

       In Mr. Samedov's testimony before the IJ, he recounted three major incidents
in which he was detained and, in one case, injured. To rise to the level of
persecution, any abuse that Mr. Samedov experienced must include at least injury or
the threat of injury "to one's person or freedom." See Regalado-Garcia v. INS,
305 F.3d 784, 787-88 (8th Cir. 2002). Because Mr. Samedov's longest detention was
four days, which is too brief to constitute persecution, see Yang v. Gonzalez, 413 F.3d
757, 759-60 (8th Cir. 2005), and because none of the incidents involved the threat of
injury to Mr. Samedov, the only relevant incident is the one during which he alleges
that he was physically injured: This incident occurred when the police stopped
Mr. Samedov at the international airport of Baku, Azerbaijan, and asked him for his
identification papers, which document his Lezghin ethnicity. According to
Mr. Samedov, the police told him that "Lezghins [are] nothing but trouble" and that

                                         -2-
the police have to "check all of you [Lezghins]." In response, Mr. Samedov denied
any involvement in a Lezghin nationalist organization, Sadval (Unity), which has
allegedly engaged in terrorist activities. Mr. Samedov testified that, when the police
attempted to remove him from the airport, he resisted and consequently received
beatings that broke his left thumb, caused his left hand to bleed, and injured his left
arm to such an extent that he did not regain full mobility for one year. After the
police temporarily left the room in which he was held, Mr. Samedov said that he
escaped with his luggage and boarded his flight to St. Petersburg, Russia, where he
sought medical treatment for his wounds.

      Although the IJ found Mr. Samedov generally credible, she found incredible
his account of the beatings that he suffered, because despite his alleged injuries
Mr. Samedov claimed to have fled police detention without detection while carrying
his bags. We believe that the IJ provided a cogent reason for her misgivings about
Mr. Samedov's account and for her conclusion that he lied. See Eta-Ndu v. Gonzales,
411 F.3d 977, 982 (8th Cir. 2005). Thus we hold that Mr. Samedov has failed to
demonstrate that the record compels a finding that he suffered persecution during his
detention at Baku's airport.

                                          B.
       Though Mr. Samedov failed to establish past persecution, he would still be
eligible for asylum if he possessed "a well-founded fear of future persecution." See
8 C.F.R. § 208.13(b). A well-founded fear would consist of two elements: a
subjective fear of persecution that Mr. Samedov genuinely feels, and a fear of
persecution that is objectively reasonable for someone in his position. See Mohamed
v. Ashcroft, 396 F.3d 999, 1005-06 (8th Cir. 2005). The IJ found the first element
lacking and therefore did not address the second. Mr. Samedov argues that the IJ's
finding lacks the support of substantial evidence.




                                         -3-
       In deciding that Mr. Samedov did not genuinely fear persecution, the IJ noted
that he had entered and exited the United States several times before finally applying
for asylum, that he admitted that he did not intend to apply for asylum when he most
recently entered the United States and applied only after speaking to some of his
relatives, and that his reason for coming to the United States was to explore business
opportunities for the partnership in which he was a partner. Because Mr. Samedov
separately testified that he frequently had to pay bribes to police officials who
harassed him, the IJ found that Mr. Samedov's real fear was of extortion, not of
persecution, should he return to Azerbaijan. Even though alternative inferences that
would support the existence of a well-founded fear of persecution could be drawn
from the evidence, the evidence does not compel such a conclusion. Therefore, using
the deferential standard under which we review the IJ's decision, we affirm her
finding that Mr. Samedov did not have a well-founded fear of persecution.

                                          II.
      Mr. Samedov also contests the IJ's denial of his request to withhold removal
pursuant to both 8 U.S.C. § 1231(b)(3) and Article 3 of the United Nations
Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment, G.A. Res. 39/46, U.N. GAOR, 39th Sess., Supp. 51, at 197 (1984)
(entered into force for U.S. in 1994, 34 I.L.M. 590, 591 (1995)).

      Section 1231(b)(3) is of no help to Mr. Samedov. As in the case of asylum,
past persecution on account of a protected ground creates a rebuttable presumption
in favor of withholding removal under § 1231(b)(3). See 8 C.F.R. § 208.16(b)(1).
But we have already concluded that the IJ did not err in holding that Mr. Samedov
had not suffered past persecution, so no presumption is created on this record.
Mr. Samedov nonetheless could succeed on his application for withholding removal
under § 1231(b)(3) if he could show a clear probability of future persecution, see Eta-
Ndu, 411 F.3d at 986, which means that he must demonstrate that it is more likely
than not that he would face persecution if returned to Azerbaijan, see INS v. Stevic,

                                         -4-
467 U.S. 407, 424, 424 n.19 (1984); 8 C.F.R. § 208.16(b)(2). Since it is less difficult
for Mr. Samedov to prove that he has a well-founded fear of persecution than to
demonstrate that there is a clear probability of persecution, see INS v. Cardoza-
Fonseca, 480 U.S. 421, 430-32 (1987); Hassan v. Ashcroft, 388 F.3d 661, 667-68
(8th Cir. 2004), however, substantial evidence a fortiori supports the IJ's denial of
Mr. Samedov's application for withholding removal under § 1231(b)(3).

       Finally, Mr. Samedov did not show that he "more likely than not" would be
"tortured if removed to [Azerbaijan]," the prerequisite for withholding his removal
under Article 3 of the United Nations Convention Against Torture. 8 C.F.R.
§ 208.16(c)(2). Torture, which is defined as "an extreme form of cruel and inhuman
treatment intentionally inflicted by or with the acquiescence of a person acting in an
official capacity," Aden v. Ashcroft, 396 F.3d 966, 969 (8th Cir. 2005); see 8 C.F.R.
§ 208.18(a), is not coterminous with persecution. Given torture's narrow definition,
however, often an alien who cannot show a clear probability of future persecution
will not satisfy the equally if not more rigorous standard for relief under Article 3.
Therefore, only in limited circumstances, such as when an alien claims that torture
would occur for a reason other than one of the statutory grounds giving rise to refugee
status, see, e.g., Habtemicael v. Ashcroft, 370 F.3d 774, 780-81 (8th Cir. 2004), must
an IJ examine a claim for relief under Article 3 separately from claims for asylum and
for withholding removal under § 1231(b)(3). See Aden, 396 F.3d at 969. This is not
such a case because Mr. Samedov does not predict any future acts against him that
would qualify as torture even if they failed to be persecution, and therefore the IJ did
not err in refusing to withhold removal without any independent consideration of
Mr. Samedov's Article 3 claim.

                                   III.
     Accordingly, we deny Mr. Samedov's petition for review of the decision of the
Board of Immigration Appeals.
                     ______________________________

                                          -5-